UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 Commission File Number 001-31932 CATASYS, INC. (Exact name of registrant as specified in its charter) Delaware 88-0464853 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11601 Wilshire Boulevard, Suite , Los Angeles, California90025 (Address of principal executive offices, including zip code) (310) 444-4300 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑
